Exhibit 10.11



 

Gold Pledge Contract

 

Between

 

China Minsheng Trust Co., Ltd.

 

And

 

Wuhan Kingold Jewelry Co., Ltd.

 

Contract No.: 2019-MSJH-224-3

 

2019 

 

1

 



 

 

The No. 2019-MSJH-224-3 Gold Pledge Contract (hereinafter referred to as “this
Contract”) is signed by following parties in September 25th 2019.

 

Pledgor(Party A) : Wuhan Kingold Jewelry Co., Ltd.

 

Legal Representative: Jia Zhihong     Address: Special No. 15 of Huangpu Science
and Technology Park, Jiang’an District, Wuhan City     Contact Address: Special
No. 15 of Huangpu Science and Technology Park, Jiang’an District, Wuhan City    
Contact Person: Hu Qiao     Postcode: 430023     Fax:       Contact No.:  

 

Pledgee(Party B): China Minsheng Trust Co., Ltd.     Legal Representative: Lu
Zzhiqiang     Address: 19/F, Tower C, Minsheng Financial Center, No. 28, Jianguo
Mennei Road, Dongcheng District, Beijing     Contact Address: Room 4203,
Minsheng Financial Center,No. 187 of Yunxia Road, Jiang’an District,Wuhan City  
  Contact Person: Tian Dayuan     Fax:       Contact No.:  

 

In order to ensure performance of No. 2019-MSJH-224-2 Contract of Loan on Trust
and its supplemental agreement between Party B and Hubei Rriring Heavy Industry
( hereinafter referred to as “Main Contracts”), and guarantee implement of the
Creditor's rights of Party B, Party A is voluntarily and unconditionally to
offer unconditional and irrepealable pledge guarantee for performing obligations
under the Main Contracts.

 

In order to make rights and obligations of both parties to be clear, based on
provisions of Contract Law of People's Republic of China, Security Law of
People's Republic of China, Property Law of People's Republic of China and other
relevant laws and regulations, Party A and Party B hereby to conclude this
Contract to follow through agreement and consultation on the basis of equality.

 



2

 

 

1.Main Creditor's Rights

 

1.1The main creditor’s right guaranteed by the pledgor is the creditor’s right
of creditor under the main contract. The total amount of creditor’s right is no
more than RMB one billion yuan. And the specific number shall subject to the
real amount issued.

 

1.2The limit of performance of debtor shall subject to the main contract.

 

IIGuarantee Scope of the Pledge

 

The guarantee scope of the Pledge is all the payment obligations of the Debtor
under the Main Contracts, include but not limited to the Debtor’s payable
principal, interest, overdue interest, penalty interest, compound interest,
liquidated damages, compensation liabilities and damage awards of the principal
Creditor’s Rights, the related fees paid by the Creditor in advance and all the
reasonable fees of the Creditor for realizing the creditor’s rights. Thereinto,
all the reasonable fees of the Creditor for realizing the creditor’s rights
include but not limited to following reasonable fees: legal fare, arbitration
fee, property preservation fee, execution fee, valuation fee, auction fee, fees
related to exercising security right, transaction handling fee, agent fee,
registration fee, appraisal fee, safekeeping fee, insurance premium, notice fee,
enquiry fee, attorney fees, notary fees, delivery fee, travel expense,
communication fee, all kinds of taxes and other related expense, and the
noneffective liability of the Main Contracts or this Contract that the Pledgor
shall undertake according to this Contract.

 

IIIHostage

 

The hostage under this Contract is the Standard Gold owned and pledged by the
Pledgor according to the law, on the premise that the pledge rate of every and
all the loan under the Main Contracts are not more than 70%, the quantity of
gold that shall be pledged for every loan shall be confirmed based on the Gold
Price of the Pledge Gold on previous transaction day of Pledge Day. The specific
information is subject to the Hostage List which is the attachment of this
Contract signed by both parities in written.

 



3

 

 

IVDelivery of Hostage and Establishment of Mortgage

 

4.1Before the Creditor offers any sum of loan according to the Main Contracts,
the Pledgor shall confirm the quantity of Pledge Gold as pledge guarantee
according to pledge rate of this sum of loan, the Pledgee deposits the Pledge
Gold in the hostage safe box. After the this Contract comes in effect, the
Pledgor shall deposie the Pledge Gold in the hostage safe box according to the
Pledgee notice, the hostage safe box shall be sealed up for safekeeping by the
safe box leased bank. After the Pledgor sealing up any batch of Pledge Gold in
the safe box and renting it out, this batch of Pledge Gold will be deemed as
completing the delivery, the establishment of mortgage for this batch of Pledge
Gold under this Contract is valid.

 

4.2When signing this Contra, the Pledgor shall sign the Insurance Contract with
the Insurance Company and deal with notarial acts for the Pledge Gold, before
any batch of Pledge Gold is delivered to the hostage safe box, or offering
additional Pledge Gold to the Pledgee according to this Contract, the Pledgor
shall purchase the property insurance from the Insurance Company taking the
Pledgee as the only beneficiary for the quality, purity, weight and damage,
lost, robbery and other risks of the corresponding batch of Pledge Gold
(including additional Pledge Gold) within the pledge term, the insurance claim
amount shall be 80% of the Gold Price on the day before pledging of the batch of
Pledge Gold multiplies by weight of this batch of Pledge Gold. The insurance
term of every batch of Pledge Gold shall be 1 year from corresponding Pledge Day
(included), the Pledgor shall renew the insurance one month before the insurance
period is expired, and the renewal term shall not be less than 1 year. If the
Pledgor refuses to or fails to renew the insurance term of any batch of Pledge
Gold within the aforesaid stipulated time for any reason, or the renewal term is
less than 1 year, then the Creditor is entitled to declare that the principal
Creditor’s Rights is early due, and exercise the mortgage to all the Pledge
Gold. The insurance term shall not be changed without written agreement of the
Pledgee and the Pledgor.

 



4

 

 

4.3The password and one key of the hostage safe box shall be taken care of by
the Pledgee, the other key shall be taken care of by the Insurance Company.
Within the valid period of this Contract, the hostage safe box may notbe
unsealed or deposited or taken out, unless according to the regulations of laws
and regulations and agreements of this Contract, the Pledgee deals with the
hostage, the Pledgor adds the hostage, to release the hostage or discharge the
guarantee measures on additional pledged gold with agreement of the pledgee, and
other conditions agreed by both the Pledgee and the Pledgor. Within the pledge
period, if the value of the Pledge Gold decrease (include but not limited to
Pledge Gold reduces the quantity, lowers the quality, lowers the Gold Price, or
decrease in value of the Pledge Gold resulted from the force majeure), the
Pledgee assumes no responsibility, and the Pledgor will undertake the loss. If
the value of the Pledge Gold decreases to the call margin line, the Pledgee is
entitled to require the Pledgor to provide related supplementary guarantee
measures. If the Pledgor doesn’t supplement guarantee measures according to the
requirements of the Pledgee, the Pledgor will be deemed as breach, and the
Pledgee is entitled to require the Debtor to prepay all principal Creditor’s
Rights or excuse ledge right to the mortgage and take priority in compensation.

 

4.4When the Pledge Gold is delivered, the Pledgee and staff of the Insurance
Company will receive it together, the Pledgee will extract at least 10% Pledge
Gold to conduct spectrum scanning onsite, in order to check the quality of the
Pledge Gold; at the same time, the Pledgee will extract 1% of random samples
Pledge Gold to conduct destructive inspection, the detection mechanism is Hubei
Gold and Sliver Jewelry Quality Supervision and Inspection Station. Under the
condition that above-mentioned supervision and inspection results are issued and
conform to agreement of this Contract, the Pledgee accepts the Pledge Gold and
seals up it for safekeeping. Any risk before the Pledgee accepts the Pledge Gold
will be undertaken by the Pledgor.

 



5

 

 

VRegistration of Pledge

 

5.1After this Contract comes into effect and within 3 days after delivering all
batches of the Pledge Gold, the Pledgor shall assist the Pledgee to register the
delivered Pledge Gold at the Registration Organization of Pledge, and the
Pledgee shall be registered as the primary and only Pledgee of the ledge Gold.
The registration of pledge gold shall be subject to the Chattel Mortgage
Registration Certificate issued by the Registration Organization of Pledge, and
the original Certificate shall be taken care of by the Pledgee.    

5.2If the Pledgor completes all the gold pledge, insurance obligations and
corresponding complements and call margin obligations according to the
agreements of the Main Contracts and this Contract, after the principal and
interest of any sum of loan has been fully paid and the Debtor has performed all
the payment obligations corresponded to the loan, the Pledgee is entitled to
decide release the pledge of corresponding gold provided by the Pledgor in
advance, however, the pledge rate of this loan shall be below 80% (included)
after discharging the gold. And the Pledgor acknowledges that the Pledgee
discharges the ledge of corresponding gold under this condition will not result
in waiving any amount and cis-position of principal Creditor’s Rights, the
Pledgor still undertake the warranty liability of all the payment obligations
under the Main Contracts.

 

VIThe Statement, Guarantee and Promise of The Pledgor

 

The Statement, Guarantee and Promise of the Pledgor to the Pledgee:

 

6.1Qualification guarantee for signing and performing the Contract. The Pledgor
guarantees to be qualified for signing this Contract as the subject, and have
obtained the corresponding authorization or approval needed by signing and
performing this Contract (include but not limited to corresponding approval and
agreement listed in this Contract).

 

6.2Contractual capacity guarantee. The Pledgor has the ability to perform the
obligations under this Contract, no lawsuit or arbitration, compulsory
execution, bankruptcy and other legal procedures or any other event or
situation.

 



6

 

 

6.3No deceive guarantee. The Pledgor guarantees that all certificates,
documents, data and information provided for signing and performing this
Contract are true and complete when providing them and within applicable and
employing term, no intentional concealment or deceive.

 

6.4No conflict guarantee. There shall be no conflict with any agreed obligation
of effective contractual legal document signed by the Pledgor when the Pledgor
signs and performs this Contract.

 

6.5True hostage. The Pledgor guarantees that all the ledged gold is the Standard
Gold of the Shanghai Gold Exchange which purity is 999.9 (the gold content is
not less than 999.9‰).

 

6.6The Pledge Gold is legal, complete and unlimited.

 

6.6.1Pledge Gold is owned and ledged legally by the Pledgor, no any real or
potential ownership controversy or dispute.

 

6.6.2The Pledgor completely and legally owns the Pledge Gold, no any flaw,
restrict or ownership dispute is related to this ownership.

 

6.6.3Before the mortgage under this Contract is established, no any defect of
security interest or other restrictive equity or other right is related to the
Pledge Gold.

 

6.6.4When signing this Contract, no real and potential or pendent lawsuit,
arbitration or administrative procedure is directing at the Pledge Gold, and
this will not happen before establishing the mortgage stipulated in this
Contract.

 

6.6.5When signing this Contract, no foreclosure, freeze, detain and other
property preservation or enforcement measure is carried upon the Pledge Gold,
and this will not happen before establishing the mortgage stipulated in this
Contract.

 



7

 

 

6.7If any event is generates or may be generated from the whole or partial
Pledge Gold due to the Pledgor or the third-party that has or may have
significant negative effect, once the Pledgor know it, the Pledgor shall notice
the Pledgee immediately, and stop and eliminate this behavior according to the
requirement of the Pledgee, and take remedial action to recover the Pledge Gold
to be complete, unlimited and undamaged and provide new guarantee with written
acceptance of the Pledge. The above-mentioned matters include but not limited to
the merger, division, declared bankrupt, termination, out of business,
dissolution, suspension, revocation of the Pledgor; ownership dispute,
attachment, detain and other property preservation or execution measure of the
Pledge Gold; and serious deterioration of the property and financial conditions.

 

6.8During the duration of the mortgage, without the written permission of the
Pledgee, the Pledgor shall not dispose the whole or part of the Pledge Gold in
any method (include but not limited to sale, transfer, gift, waive, contribute,
pledge again and so on).

 

6.9If the Pledgor adds Pledge Gold according to the agreements of the Main
Contracts and this Contract, then the Pledgor guarantee to sign corresponding
Hostage List for additional ledged gold according to the agreements of the Main
Contracts and this Contract, and deal with the notarization and pledged gold
registration procedure.

 

6.10The Pledgor guarantees to supplement additional Pledge Gold according to the
agreements of the Main Contracts and this Contract, and underwrite insurance for
the Pledge Gold and renew the insurance for full specified amount.

 



8

 

 

VIIAgreements

 

7.1The country or the third-party confiscate, compulsively recall, seal up,
detain, supervise, auction, forcibly occupy, damage or dispose the Pledge Gold
with other methods, the Pledgor shall perform notice and remedy obligation
according to Article 7.7, all compensation and damage obtained by the Pledgor
due to above-mentioned causes shall be deposited into the account assigned by
the Pledgee, except for that, the Pledgee is entitled to adopt any one following
method to handle with above-mentioned funds, and the Pledgor shall assist the
Pledgee to:

 

7.1.1Use the funds to repair the Pledge Gold to recover its value with
permission of the Pledgee;

 

7.1.2Pay off due principal and interest and related fees under the Main
Contracts;

 

7.1.3Deposit into the accountant assigned by the Pledgee to be margin, and
provide pledge guarantee for the principal Creditor’s Rights;

 

7.1.4After the Pledgor provides new guarantee which satisfied the requirements
of the Pledgee, the funds will be disposed by the Pledgor with discretionary
power.

 

7.2With written agreement of the Pledgee, the cost paid for the Pledge Gold due
to disposition of the Pledgor or other funds shall be deposited in the
accountant assigned by the Pledgee. The Pledgee is entitled to dispose the
above-mentioned funds according to Article 8.1 of this Contract.

 

VIIICall Margin Mechanism

 

8.1The Pledgor /Debtor is obligated to provide additional Pledge
Gold(hereinafter referred to as “additional Pledge Gold”) and / or call margin
by corresponding money (hereinafter referred to as “additional margin ”) for the
Pledgee/ Creditor if the Pledge Gold depreciates. Every sum of loan shall set up
individual call margin line, the computing standard of all call margin lines
shall be conformed, that is 70% of Gold Price on previous day of Pledge Day of
corresponding Pledge Gold. If the Gold Price dropped below call margin
line(included) of any sum of loan in any transaction days, the Pledgor shall
complement additional Pledge Gold or additional margin within 5 working days
after above-mentioned event, and keep the pledge rate of this sum of loan be not
higher than 70%. If the Gold Price rise again above call margin line (excluded)
for three continuous transaction days, according to the written application of
the Pledgor, the Pledgee may return partial or the whole additional margin or
remove the ledge of and release partial or the whole additional Pledge Gold,
however after returning corresponding part of additional margin or additional
Pledge Gold, the pledge rate of this sum of loan shall be lower than 70%
(included).

 



9

 

 

The Pledgor acknowledges that, any batch of additional Pledge Gold under shall
be the guarantee for the Debtor to perform all the payment obligations with
other Pledge Gold. At the same time, in order to avoid ambiguity, all the
“Pledge Gold” said in this Contract includes additional Pledge Gold (if any).

 

8.2Before providing any batch of additional Pledge Gold, the Pledgor shall
update and sign new Hostage List together with the Pledgee, and register the
pledge for this batch of additional Pledge Gold at Registration Organization of
Pledge, and purchase insurance product for this batch of additional Pledge Gold
according to agreement of this Contract and the Main Contracts in order to
satisfy the requirements of the Pledgee. The time and quantity of additional
Pledge Gold shall be subject to the records of Chattel Mortgage Registration
Certificate obtained by the Pledgee.

 

The Pledgor shall deposit the additional Pledge Gold in the hostage safe box, in
order to avoid ambiguity, in this Contract, the “call margin day” of additional
margin corresponded to any sum of trust loan is the day when all amount of this
sum of additional Pledge Gold is remitted to the account appointed by the
Pledgee, “return day” is the day when all amount of this sum of additional
Pledge Gold is remitted to the account appointed by the Pledgor (namely the
Pledgee notifies the Pledgor to go to the bank of the safe deposit box and
deliver the Pledge Gold to the Pledgor directly on the same day).

 



10

 

 

After this additional Pledge Gold is accepted by the Pledgee and sealed up in
the safe box, it shall be the guarantee for Debtor to perform all the payment
obligations under the Main Contracts together with the Pledge Gold that is
ledged to the The Creditor under the this Contract, that is to say, if the
Debtor breaches the Main Contracts and this Contract, the Pledgee is entitled to
exercise mortgage to all its occupied Pledge Gold.

 

8.3For any reason, if the Pledgor refuses to and fails to fully compensate
additional margin or additional Pledge Gold, or compensate other mortgage and
pledge that is accepted by the Pledgee and has equal estimated value to
corresponding additional margin and additional Pledge Gold according to
agreements of this Contract, the Creditor is entitled to declare that all trust
loan(s) under the Main Contracts are due in advance, and require the Debtor to
perform all the payment obligations under the Main Contracts immediately,
otherwise, the Pledgee is entitled to exercise mortgage to all the Pledge Gold,
and use funds gained from realizing hostage to pay off all unpaid payable
amounts of the Debtor under the Main Contracts for priority.

 

IXImplement the Mortgage

 

9.1Under any following condition, both the Pledgee and the Pledgor acknowledge
that the Pledgee may entrust the member of the Shanghai Gold Exchange to sell
the Pledge Gold at market price in public gold market or in other ways
stipulated in laws and regulations to mortgage all the Pledge Gold by auction,
sell and negotiating transferring the hostage or reducing the price of the
hostage, and the Pledgor may coordinate the Pledgee to dispose the Pledge Gold:

 

9.1.1The Debtor and the Pledgor breach any agreement of the Main Contracts and
this Contract, including but not limited to that they don’t pay full amount of
interest or / and principal of any sum of loan or any payables under the Main
Contracts, they don’t pay full amount of any batch of additional Pledge Gold or
additional margin, and they don’t pay full amount for purchasing insurance or
renewing the term for any batch of Pledge Gold;

 



11

 

 

9.1.2The Debtor and the Pledgor apply for ( or are applied for) bankrupt,
reforming or reconciliation, declared bankruptcy, discharged, mayceled,
reversed, closed, suspended, out of business, merge, separated, altered
organization form and other similar conditions;

 

9.1.3Other events that the Pledgor and the Debtor endanger and damage the right,
equity and interest of the Pledgee;

 

9.1.4Any lawsuit, arbitration, administrative matter or other events that are
directing to the Pledgor or the hostage, and may cause serious negative
influence to financial status of the Pledgor, value of the hostage, or the
ability of the Pledgor to perform obligation;

 

9.1.5Other situation that may affect the Pledgee to implement the mortgage or
damage the interest of the Pledgee;

 

9.1.6The Pledgee is entitled by the agreement of laws and regulations and other
normalizative documents of law and this Contract to dispose the Pledge Gold.

 

9.2The income for disposing the Pledge Gold shall be cleared off in following
order:

 

9.3All the fees generated by the Pledgee, in order to implement the mortgage and
rights under the Main Contracts;

 

9.3.1The liquidated damages, compensation, overdue interest, default interest
and other fees that shall be paid by the Debtor according to the Main Contracts
to the Pledgee, and above-mentioned amount that shall be paid by the Pledgor
according to the Main Contracts and this Contract to the Pledgee;

 



12

 

 

9.3.2All the fees generated from related obligations that shall be performed by
the Debtor and the Pledgor according to the Main Contracts and this Contract;

 

9.3.3The accrued interest payable by the Debtor;

 

9.3.4The principal and balance of principal Creditor’s Rights;

 

9.3.5Other debt(s) of the Debtor under Main Contract.

 

9.3.6However, the Pledgee is entitled to change the above-mentioned liquidation
order unilaterally.

 

9.4If any one of conditions listed in Article 10.1 happens, the Pledgee is
entitled to realize the Pledge Gold according to agreements of laws and
regulations and this Contract, the income equal to payables of Debtor and the
Pledgor under the Main Contracts and this Contract shall be directed paid to the
account appointed by the Pledgee, the redundant money shall be returned to the
Pledgor. If the income was insufficient to pay for all the amounts within
warranty liability scope, the Pledgee is entitled to claim compensation from
other secured party(s) or Debtor. The income of realizing Pledge Gold is
computed as the net amount that is balance of cost for disposing Pledge Gold
deducts various taxes and fees.

 

9.5The Pledgor agrees that on the condition that when exercising mortgage agreed
in Article, the Pledgee is entitled to dispose and realize the hostage through
applying auction, seeling and negotiating to transfer the hostage or reducing
the price of the hostage or following methods, the realized income shall be
directly paid to the Pledgee according to Article 10.2 and 10.3:

 

9.5.1The Pledgee entrusts the member unit of the Shanghai Gold Exchange to
undersell the Pledge Gold at prevailing market price in public gold bullion
market.

 

9.5.2The detailed process is as follows: the Pledgee entrusts the security
company to escort the Pledge Gold to the member enterprise of the Shanghai Gold
Exchange which plans to trade the gold, the enterprise shift the pledged gold in
the warehouse of the Shanghai Gold Exchange in Wuhan, the Pledgee entrusts the
company to undersell the Pledge Gold in public market on its seat and divide the
income into the account appointed by the Pledgee.

 



13

 

 

XResponsibility for Breach of Contract

 

10.1Any party which breaches the obligation under this Contract should
compensate for all the losses (includes but not limited to counsel fee and all
fees related to resolving the dispute paid by the Pledgee) of the other party.
At the same time, if one party requires or doesn’t require the other party to
undertake the responsibility for breach of contract, it doesn’t mean or
implicate to exempt or relieve the responsibility for breach of contract of
default party under this Contract, the default party is obligated to fulfill
this Contract.

 

10.2After this Contract goes into effect, if the Pledgor doesn’t manage hostage
insurance according to the agreements or refuse to coordinate the Pledgee to
transfer and deliver the hostage or register the pledge which results in
impossibility of performance of the Main Contracts, the Pledgor shall pay 0.5%
of secured principal Creditor’s Rights to the Pledgee Pledgee as payment of
liquidated damage.

 

10.3If the Pledgee suffered loss because that the Pledgor doesn’t provide
complete procedures and real data related to pledged property according to the
requirements of the Pledgee, or conceals that the pledged property is shared,
disputed, closed down, detained, supervised or pledged already, the Pledgor
shall compensate the Pledgee.

 



14

 

 

XIModification, Alternation and Explanation of Contract

 

11.1Any modification, alternation and explanation to this Contract shall be done
in written form.

 

11.2During the duration of the mortgage, if the partial articles are
conflicting, invalid or delegalized due to change of national law, regulation
and policy, both parties agree to work hand in glove, and modify the
conflicting, invalid or delegalized articles as soon as possible.

 

XIIAlternation of the Main Contracts and Transfer of Principal Creditor’s Rights

 

12.1Without advanced written permission of the Pledgee, the Pledgor may
nottransfer any right or obligation under this Contract.

 

12.2If the Creditor and Debtor agree to alter the Main Contracts through
agreements, the Pledgor agrees to undertake the responsibility of pledge
guarantee for the creditor’s rights under altered the Main Contracts by the
Pledge Gold, the Pledgee has no need to obtain the agreement from the Pledgor as
for the alternation of the Main Contracts.

 

12.3Transfer Principal Creditor’s Rights

 

12.3.1During the pledge term, the Creditor may transfer part of or the whole of
creditor’s rights to any third-party without need to obtain the agreement of
Pledgor, along with part of or the whole of mortgage under this Contract, the
Pledgor may assist the assignee of mortgage and creditor’s rights to handle with
hostage transferring and pledge registration procedures; the Pledgor agrees to
continuously undertake pledge guarantee responsibility within original guarantee
scope, but the Creditor shall notify the Pledgor in written after signing
agreement of transferring creditor’s rights.

 



15

 

 

12.3.2If part of the principal of the Creditor’s Rights of the Creditor under
the Main Contracts was transferred to the third party or several assignees, the
Pledgor agrees that all creditors accepting the transfer undertake the pledge
guarantee possibility within original guarantee scope. The transferee(s) of
above-mentioned creditor’s rights is(are) required to sign the Pledge Contract
again and handle with related pledge alteration registration procedures, and the
Pledgor shall coordinate assist.

 

12.3.3If the transferring behavior of creditor’s rights or debt under the Main
Contracts was ineffective, invalid or reversed, then the Pledgor shall undertake
warranty liability for the Pledgee according to the requirements of this
Contract.

 

12.4The warranty liability of the Pledgor Pledge Gold will not be remised due to
any one of following situations:

 

12.4.1Restructuring, reorganization, consolidation, merger, division, increase
or decrease of registered capital, joint venture, joint operation, rename,
contracting, leasing, trusteeship and other situation happen to the Creditor or
the Debtor;

 

12.4.2The Creditor entrusts the third party to exercise or perform its rights or
obligations under the Main Contracts;

 

12.4.3The Debtor transfers the debt to the third party without written
permission in advance of the Creditor.

 

XIIIValidate Contract

 

13.1This Contract comes into effect from the day it is sealed and signed by the
legal representatives or its authorized representatives of both parties with
official seal and contract seal, the mortgage of this Contract is established
from the day delivering the hostage.

 



16

 

 

XIVVanish the Mortgage

 

14.1When one of the following situations occurs, the mortgage under this
Contract vanishes:

 

14.1.1The obligations of the Debtor and the Pledgor under the Main Contracts and
this Contract have been completely performed;

 

14.1.2Pledgee has realized the mortgage according to related agreements of this
Contract.

 

14.2Remove the registration of pledge

 

14.2.1After the mortgage vanishes, the Pledgee shall assist the Pledgor to
remove the ledge and other related procedures (if needed) within 3 working days.

 

14.2.2All the fees due to removing the ledge and other related procedures shall
be undertaken by the Pledgor.

 

XVApplication of Law

 

15.1The conclusion, validity, explanation, performance and dispute resolution of
this Contract are applicable to the valid laws of the People’s Republic of China
(excluding Hong Kong Special Administrative Region, Macao Special Administrative
Region and Taiwan Region) when signing.

 

XVIDispute Resolution

 

16.1Any dispute resulted from or related to this Contract shall be solved by
both parties through friendly negotiation; if no agreement is settled, both
parties agree to institute legal proceedings to local jurisdictional people’s
court of the Pledgee.

 



17

 

 

16.2During the duration of action, the articles of this Contract that are not
involved with the dispute shall be performed, the Pledgor may not refuse to
perform any obligation under this Contract because of solving the dispute.

 

XVIIConfidentiality Clauses

 

17.1The private data and information related to the Pledge Gold under this
Contract obtained by both parties when negotiating, signing and performing this
Contract shall be kept strictly confidential, unless it is under the
circumstances as follows:

 

17.1.1The Pledgee performs the obligation of information disclosure stipulated
in laws and regulations or agreed by the trust documents to disclose to the
Trust settler and trust beneficiary.

 

17.1.2Disclose to the auditor, attorney and other staff entrusted by normal
operations, but the premise is that this kind of persons must undertake
confidentiality obligation for related information of this Contract when
carrying out aforesaid work.

 

17.1.3This kind of information and documents are available in public ways, or
the disclosure is required by the laws and regulations.

 

17.1.4The disclosure related to this Contract which is disclosed to the court,
or based on any requirement of pre-pleading disclosure procedure or similar
procedure, or based on adopted law procedure.

 

17.1.5The disclosure disclosed to the financial regulation institution by the
Pledgee according to the requirement of the financial regulation institution.

 

17.2When this Contract removes or terminates, each party shall stop using and
may not permit the third-party to use obtained business secret and other private
information of other party, at the same time, each party shall return the
business secret and other private information provided by the other party or
delete them or destroy them according to written requirement of the other party.

 

17.3Under any condition, the confidential obligation stipulated in this article
shall be permanently and continuously valid.

 



18

 

 

XVIIIForce Majeure

 

18.1Definition

 

The force majeure said in this Contract is the unforeseeable, unavoidable and
insurmountable objective circumstance that makes it is impossible to perform
this Contract or perform this Contract on time.

 

18.2Notice Obligation

 

When force majeure event happens and affects the performance of this Contract,
the party which occurring the event shall notify the other party about the true
condition with agreed method in this Contract.

 

18.3Burden of Proof

 

The party which occurring the force majeure event shall apply for and obtain the
certification issued by the related local department or notary organization
within 15 days after the event happens.

 

18.4Legal Consequence

 

If any party fails to perform the Contract due to force majeure, the
responsibility may be exempted partially or wholly based on effect of the force
majeure, unless there is stipulation in the law.

 



19

 

 

XIXNotice

 

19.1All notices between both parties shall be in written form that may be sent
by personal service, registered mail, express mail and other ways, the fax may
be auxiliary way, but above-mentioned agreed ways shall be supplementary after
using the fax.

 

19.2The notice is regarded as delivery on following day:

 

19.2.1The notice in personal service, the valid delivery is deemed as on the day
when notifying the receiver about the delivery;

 

19.2.2The notice in registered mail (paid off postage), the valid delivery is
deemed as the 7th day after sending (as indicated by the postmark);

 

19.2.3The notice in express mail (paid off postage), the valid delivery is
deemed as the 3rd day after sending (as indicated by the postmark);

 

19.3The contact addresses filled by both parties in this Contract are valid
contact addresses.

 

19.4Each party is entitled to alter the contact addresses at any time, but the
alternation notice shall be sent to the other party within 7 working days after
altering in terms of sending ways stipulated in this agreement.

 

XXOthers

 

20.1The titles of this Contract are only used for easy reference that may’t be
explained as component of this Contract or form to be the limitation to
indicated terms under any condition; the time term stated in this Contract refer
to Gregorian calendar.s

 

20.2Any unaccomplished matter shall be signed in written form by both parties as
supplemental agreement which shall be impartible part of this Contract: all
attached Hostage List(s) and supplemental agreement(s) signed by both parties
have the same legal force with this Contract.

 



20

 

 

20.3This Contract is in___with the same legal effect, each party hold ___copies,
and others are used in relevant procedures with the same legal effect.

 

When signing this Contract, both parties read and know all the articles in this
Contract, have no objection, and accurately understand all legal implications of
all articles related to legal relations, related rights, obligations and
responsibilities between both parties.

 

(The remainder of this page is intentionally left blank.)

 



21

 

 

(No text in this page, signing page of Contract No.: 2019-MSJH-224-3 Pledge
Contract)

 

The Pledgor (Party A): Wuhan Kingold Jewelry Co., Ltd. (Seal)

 

Legal Representative or Authorized Representative (Signature or Seal):

 

The Pledgee (Party B): Minsheng Trust Co., Ltd.(Seal)

 

Legal Representative or Authorized Representative (Signature or Seal) :

 

Signed at Minsheng Financial Center, No. 28, Jianguo Mennei Road, Dongcheng
District, Beijing

 

Signed Date: October 10, 2019

 



22

 

 

Annex: Hostage List

 

Hostage List

 

No.: 01

 

The Pledgor pledges the goods listed in following table to the Pledgee, and
takes charge of authenticity, validity and legitimacy of the hostage. The
hostage is delivered to the bank appointed by the Pledgee to be taken care of
and deposited in the safe box rented by the Pledgee, acts as the pledge
guarantee of debt under No. 2019-MSJH-224-2 Trust Loan Contract. This Hostage
List is the inseparable annex of No. 2019-MSJH-224-3 Gold Pledge Contract with
equal legal effect.

 

Name Specification (gold content) Manufacture Weight Quantity Unit price AU9999
No lower than99.95% SGE 5361kg 5361pieces 266.84yuan/g                          
         

 

This Hostage List is in triplicate, both the Pledgor and the Pledgee hold one
copy, and the insurance company holds on copy.

 

The Pledgor (Official Seal): The Pledgee (Official Seal):   Date Date

 



23

 